          Case 1:19-cv-00388-APM Document 6 Filed 04/24/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH                      )
425 Third Street, SW, Suite 800     )
Washington, DC 20024,               )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )                   Civil Action No. 19-cv-00388-APM
                                    )
U.S. DEPARTMENT OF JUSTICE          )
950 Pennsylvania Avenue NW          )
Washington, DC 20530-0001,          )
                                    )
       Defendant.                   )
____________________________________)

                                          ANSWER

           Defendant United States Department of Justice (“Defendant” or the

“Department”), through its undersigned attorneys, hereby responds to the Complaint (ECF

no. 1).

          The Department responds to the first unnumbered paragraph of the Complaint as

follows:

          This paragraph contains only a characterization of this lawsuit and the relief sought

by Plaintiff Judicial Watch (“Plaintiff”), not an averment of fact to which a response is

required.

          The Department responds to the numbered paragraphs of the Complaint as follows:

          1.     This paragraph sets forth Plaintiff’s assertion of jurisdiction and thus

consists solely of a legal conclusion to which no response is required.

          2.     This paragraph sets forth Plaintiff’s assertion of venue and thus consists

solely of a legal conclusion to which no response is required.
      Case 1:19-cv-00388-APM Document 6 Filed 04/24/19 Page 2 of 4



        3.      The Department lacks information or knowledge sufficient to admit or deny

Plaintiff’s characterizations of itself in this paragraph.

        4.      Admit the first sentence. The second sentence contains only a conclusion

of law, to which no response is required. Admit the third sentence.

        5.      Admit that by letter dated September 21, 2018, Plaintiff submitted a

Freedom of Information Act (“FOIA”) request to the Federal Bureau of Investigation

(“FBI”) and that the FBI is a component of the Department. The remainder of this

paragraph consists only of a characterization of the aforementioned FOIA request, which

speaks for itself and to which no response is required.

        6.      Admit.

        7.      The Department lacks information or knowledge sufficient to admit or deny

whether Plaintiff submitted the request described in this paragraph and avers that the

Department’s Office of Information Privacy (“OIP”), which handles FOIA requests for

records of the Attorney General and the Deputy Attorney General, has not located such a

request.

        8.      Admit only that OIP has been unable to locate the request described in

paragraph 7.

        9.      The Department lacks information or knowledge sufficient to admit or deny

whether Plaintiff submitted the request described in this paragraph and avers that OIP has

not located such a request.

        10.     Admit only that OIP has been unable to locate the request described in

paragraph 9.




                                               2
      Case 1:19-cv-00388-APM Document 6 Filed 04/24/19 Page 3 of 4



       11.     Admit that the Department has not produced records in response to the

alleged FOIA requests or notified Plaintiff about specific records that will be produced or

any right to appeal an adverse determination.

       12.     The Department repeats and re-alleges its answers to paragraphs 1-11.

       13.     Deny.

       14.     The first and third sentences of this paragraph consist solely of legal

conclusions, to which no response is required. The Department denies the second sentence.

       15.     This paragraph consists solely of a legal conclusion, to which no response

is required. The Department specifically denies that Plaintiff is deemed to have exhausted

its administrative remedies with respect to the alleged FOIA requests referenced in

paragraphs 7 and 9 of the Complaint.

       The final unnumbered paragraph of the Complaint constitutes a prayer for relief to

which no response is required, but insofar as an answer is deemed necessary, the

Department denies that Plaintiff is entitled to the relief requested or any relief whatsoever.

The Department specifically denies all allegations of the Complaint not otherwise

answered herein.

                                        DEFENSES

       1.      Plaintiff failed to properly submit some of the FOIA requests at issue.

       2.      Plaintiff failed to exhaust its administrative remedies.

       3.      Plaintiff is not entitled to compel the production of records exempt from

disclosure by one or more exemptions of the FOIA, 5 U.S.C. § 552.

Dated: April 24, 2019

                                               Respectfully submitted,

                                              3
Case 1:19-cv-00388-APM Document 6 Filed 04/24/19 Page 4 of 4



                              HASHIM MOOPPAN
                              Deputy Assistant Attorney General

                              ELIZABETH J. SHAPIRO
                              Deputy Director, Federal Programs Branch

                              /s/ Serena Orloff
                              SERENA M. ORLOFF
                              California Bar No. 260888
                              Trial Attorney, U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street, NW, Room 12512
                              Washington, D.C. 20005
                              Tel: (202) 305-0167
                              Fax: (202) 616-8470
                              serena.m.orloff@usdoj.gov

                              Attorneys for Defendant




                             4
